      Case 1:19-cv-00191 Document 14 Filed on 05/08/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                              ENTERED
                            UNITED STATES DISTRICT COURT                                      May 08, 2020
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

 JOSE CARLOS AGUILAR,                              §
       Petitioner,                                 §
                                                   §
 v.                                                §               Civil Action No. 1:19-cv-00191
                                                   §
 UNITED STATES OF AMERICA,                         §
      Respondent.                                  §


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Before the Court is the “Report and Recommendation of the Magistrate Judge” (“R&R”)
(Docket No. 10).      The R&R recommends the following: (1) deny Jose Carlos Aguilar’s
(“Petitioner”) “Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a
Person in Federal Custody” (“Motion”) (Docket No. 1); (2) grant the Government’s combined
“Response to Motion for Relief under 28 U.S.C. § 2255 and Motion to Dismiss” (“MTD”)
(Docket No. 9); (3) direct the Clerk of Court to close this case; and (4) decline to issue a
certificate of appealability. Docket No. 16.
       The Clerk of the Court sent the R&R via certified mail to the Petitioner March 5, 2020.
Docket No. 11. The certified mail was returned as undeliverable March 16, 2020. Docket No.
13.   The Clerk of Court then re-sent the R&R via regular mail.             Neither party has filed
objections. Without objections to the magistrate’s ruling, the appropriate standard of review is
“clearly erroneous, abuse of discretion and contrary to law.” United States v. Wilson, 864 F.2d
1219, 1221 (5th Cir. 1989). Finding no clear error, abuse of discretion, or finding contrary to
law, the R&R is ADOPTED.
       Thus, Petitioner’s Motion (Docket No. 1) is DENIED, and the Government’s MTD
(Docket No. 9) is GRANTED. The Court declines to issue a certificate of appealability. The
Clerk of the Court is ordered to close the case.
                                                       Signed on this 8th day of May, 2020.



                                                       _____________________________________
                                                       Rolando Olvera
Case 1:19-cv-00191 Document 14 Filed on 05/08/20 in TXSD Page 2 of 2



                                   United States District Judge
